DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021, has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan I. Kalb on July 19, 2021.
The application has been amended as follows:
CLAIMS
Claim 1, lines 14-15:	“configured as enclosing the parachute when closed and further configured to 

Claim 9:	(Canceled)

Claims 13-20:	(Canceled)

SPECIFICATION
Para. [0024], line 13:	“ a battery 212.  The casing 206 is connected to the tubular body 228 at a releasable attachment point 207.  In some embodiments, the payload 210 is disposed near the front”

	
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Warsop et al. (US 2015/0142210 A1) discloses an unmanned aerial system (1) capable of being launched from a grenade launcher (abstract), comprising:
a tubular body (13) that encloses a compartment for a payload (28) and a battery (29); 
a motor (24) coupled to the tubular body (fig. 3); 
a propeller (15) coupled to the motor (para. [0066]); and 
a parachute (22) disposed within the tubular body when the unmanned aerial system is in a stowed configuration (fig. 3) and disposed outside of 
wherein a casing (19) coupled to the tubular body (fig. 2a) and having a propellant disposed within the casing (para. [0064]),
wherein the propeller (15) includes a plurality of foldable blades (25, as shown in figs. 2c and 2d)
wherein each blade of the plurality of foldable blades (25) include a first part that is rotatably connected to a second part (fig. 3), wherein, when the unmanned aerial system is in the stowed configuration, the first part is rotated radially inwards towards the motor (fig. 3)
further comprising hinged flaps (deployable fins 16; fig. 2b),
wherein the unmanned aerial system (1) is capable of communicating with a ground controller (para. [0034])
wherein the payload (28) includes one or more of a camera, a control system, and an electronic device (para. [0066]).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, where the hinged flaps are configured as a set of doors enclosing the parachute when closed and further configured to act as control surfaces when opened and coupled to the tubular body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647